Citation Nr: 0417587	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  96-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J.A. Juarbe(z), M.D.




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
November 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) regional office in San Juan, Puerto Rico (RO).  
In January 2000, the Board denied the veteran's claims of 
entitlement to service connection for psychiatric and skin 
disorders.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and by 
an Order dated in April 2001, the Court vacated the Board's 
decision and remanded these issues to the Board for 
compliance with the Court's Order.  In May 2002, the Board 
again denied these claims, and the veteran again appealed to 
the Court.  By a September 2003 Order the Court vacated the 
Board's decision and remanded these issues to the Board for 
compliance with the Court's Order.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

The Court remanded the appeal in September 2003, in part, to 
give VA an opportunity to explain how the Department met its 
duty to notify the appellant of the evidence necessary to 
substantiate his claims under 38 U.S.C.A. § 5103 (West 2002).  
Specifically, the Court indicated that the RO letters and 
statements of the case cited to by the Board did not 
expressly tell the claimant of which portion, if any, of the 
evidence needed to substantiate his claims was to be provided 
by him, and which part, if any, VA would attempt to obtain on 
his behalf.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).

Under 38 U.S.C.A. § 5103 VA must: (1) notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) notify him of the information 
and evidence that VA will seek to provide; (3) notify him of 
the information and evidence the claimant is expected to 
provide; and (4) notify the claimant that he must provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Given the Court's interpretation of the scope of 38 U.S.C.A. 
§ 5103, the Board finds that a remand is know required to 
provide the veteran with adequate notice under 38 U.S.C.A. 
§ 5103, and to address whether providing such notice now is 
prejudicial in light of the chronological sequence set forth 
in 38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 
(2003).

Concerning the appellant's entitlement to service connection 
for a psychiatric disorder, the Court also remanded the 
appeal in September 2003 because VA failed in its duty to 
assist under 38 U.S.C.A. § 5103A (West 2002) by not 
contacting the Army and the Federal Bureau of Investigation 
(the "FBI") to ascertain whether they had, as claimed by 
the veteran, investigated him for alleged communist 
activities in the 1950's.  If any such investigation was 
conducted the RO should try and secure any pertinent report.  
Therefore, on remand, the RO should undertake a search for 
these records. 

Next, the September 2003 joint motion granted by the Court 
directed the following:

Here, Appellant previously had been 
diagnosed with a psychiatric disorder, R. 
at 46, 139,153, and the VA examination in 
April 1999 changed that diagnosis to 
manifestations of a steep disorder and 
hypothyroidism.  R. at 192.  However, the 
RO was not given an opportunity to review 
this change in diagnosis and make a 
determination of the nature of that 
change.  Therefore, this issue should be 
remanded to the RO for the provision of a 
determination pursuant to 38 C.F.R. § 
4.125.

Therefore, the RO, on remand, should undertake appropriate 
action to comply with this directive.  See also 38 C.F.R. § 
4.125(b) (2003).

In addition, the Board notes that the record shows that the 
veteran reported receiving treatment for his psychiatric 
and/or skin disorder from the San Juan VA medical center, Dr. 
Luis Raul Colon-Rivera, and Dr. Jose A. Juarbe(z).  The 
record also shows that, while the RO requested the veteran's 
records from Dr. Luis Raul Colon-Rivera he never replied to 
that request.  Therefore, on remand, the RO must obtain and 
associate with the record copies of all of the veteran's 
treatment records from the above locations.  38 U.S.C.A. 
§ 5103A.

Lastly, the VCAA requires that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Governing 
regulations also provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Therefore, if the above development 
yields evidence relevant to the veteran's claims, he should 
also be scheduled for VA examinations to obtain medical 
opinion evidence as to the nature and etiology of any 
psychiatric or skin disorder.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); the Veterans Benefits Act 
of 2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claims for service 
connection for psychiatric and skin 
disorders.  The letter must: (1) notify 
the claimant of the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) notify him 
of the information and evidence that VA 
will seek to provide; (3) notify him of 
the information and evidence he is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The RO should contact the veteran and 
ask him to provide specifics regarding 
purported Army and FBI investigations for 
communist activities that allegedly took 
place in the 1950's.  This includes a 
report addressing the subject matter of 
any investigation, the dates and places 
of any investigation, the names of the 
investigating officials, whether any 
charges were filed and the nature of 
those changes, as well as statements from 
any witnesses to these investigations.  

3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request that they provide any evidence 
pertaining to the appellant's separation 
from active duty under the provisions of 
AR 615-370.  In this regard, the NPRC 
should review both any available 
personnel or unit records.

4.  The RO should thereafter contact the 
Army and the FBI, and after providing the 
veteran's names, Social Security number, 
dates and location of service as well as 
any other facts regarding the 
investigation supplied by the appellant, 
ask if the veteran had ever been the 
subject of an investigation for alleged 
communist activities in the 1950's.  If 
so, request copies of any available 
records.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing of 
which records were not obtained.  The 
appellant must be notified that his claim 
will be adjudicated without these records 
if he is unable to obtain them.

5.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have treated him for 
psychiatric and skin disorders since his 
separation from military service.  The RO 
should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the claims 
file, including all outstanding post-
service records on file with the San Juan 
VA medical center, Dr Luis Raul Colon-
Rivera, and Dr. Jose A. Juarbe(z).  The 
aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any requested 
record is not available, or if the search 
for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing which 
records VA was not able to obtain.  The 
veteran must then be notified that his 
claim will be adjudicated without these 
records if he is unable to obtain them.

6.  If the above development yields any 
relevant evidence concerning the claim of 
entitlement to service connection for a 
psychiatric disorder, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  Based on a review 
of the claims folder and the results of 
the examination, the examiner must opine 
whether the veteran currently has a 
psychiatric disorder.  If so, the 
examiner must opine whether it is at 
least as likely as not that the disorder 
is related to his period of military 
service.  Finally, the examiner must 
address whether it is at least as likely 
as not that the psychiatric disorder 
manifested itself to a compensable degree 
within one year after the veteran's 
November 1952 separation from service.  A 
complete rationale must be provided for 
each opinion expressed. 

7.  If the above development yields any 
relevant evidence concerning the claim of 
entitlement to service connection for a 
skin disorder, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA dermatological examination.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  Based on a review 
of the claims folder and the results of 
the examination, the examiner must opine 
whether the veteran currently has a skin 
disability.  If so, the examiner must 
opine whether it is at least as likely as 
not related that the disorder is related 
to his period of military service.  A 
complete rationale must be provided for 
each opinion expressed.

8.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

9.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issues on appeal to 
include consideration of 38 C.F.R. 
§ 4.125.  If any benefit sought on appeal 
remains denied, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


